Fourth Court of Appeals
                               San Antonio, Texas
                                     January 29, 2019

                                   No. 04-16-00671-CR

                                  Luis Alfredo SERVIN,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 226th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015CR5175
                         Honorable Sid L. Harle, Judge Presiding


                                     ORDER

       The Appellant’s Motion for Leave to file Second Corrected Amended Opening Brief is
hereby GRANTED.


                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of January, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court